DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 11 September 2020 in which claims 1-20 were presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/05/2021, 07/06/2021, 09/07/2021, and 07/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, the Patent(s) and/or publication(s) cited in the office actions submitted in the information disclosure statement(s) have not been separately considered.  A copy of PTO-1449s are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “appropriate” in claims 1, 11, 13, and 20 is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The Examiner suggests adding claim language making it clear that normal configuration is appropriate based on a user’s input overriding an initial configuration setup which defines whether to remain in the normal configuration; and the loads of premises are unmanaged by the premises energy management system during normal configuration and managed by the premises energy management system during critical configuration. 
As per claims 1, 11, and 20, based on the claim language, “in response to determining to change the configuration to critical,” it is unclear as to when it is determined to change the configuration to critical. Clarity is requested as how/when the determination is made.  For instance, is the configuration changed to critical when it is determined that no change from normal was appropriate or does this refer to some other determination?    For the purpose of examination, the examiner will interpret the claim to read” in response to dterm9ing to change the configuration from normal to critical, interactively…”.
Claim 1 recites the limitation "the energy management system" in lines 5 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the energy management system" in lines 8-9 and 14, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the energy management system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the energy management system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the energy management system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the energy management system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the energy management system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the energy management system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the energy management system" in lines 6 and 12, respectively.  There is insufficient antecedent basis for this limitation in the claim.
  Claims 2-10 depend from indefinite claim 1 and incorporates claim 1's indefiniteness issue via that dependency; and claims 12-19 incorporate claim 11's indefiniteness issue via that dependency.  Claims 2-10 and 12-19 do not remedy the indefiniteness issue. Therefore, claims 2-10 and 12-19 are indefinite for that reason.  


Claim Objections
Claims 18 and 19 are objected to because of the following informalities:
Claim 18, line 1, “system” should be “method”; and 
Claim 19, line 1, “system” should be “method.”
Appropriate correction is required.


Claims Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Claims 1-10 are directed to a method (i.e., a process); Claims 11-19 are directed to a system (i.e., a machine); and Claim 20 is directed to a non-transitory computer-readable medium (i.e., a manufacture).  The claims recite controlling premise energy management system based on an energy budget or changed state. Therefore, claims 1-20 all fall within the one of the four statutory categories of invention. 

Step 2A - Prong 1:
Independent claims 1, 11, and 20 substantially recite: responding/respond/respond to a local electrical grid failure by determining/determining/determining whether a change of a configuration of the premises energy management system from a normal configuration is appropriate, wherein loads of premises are  unmanaged; in response to determining that no change from the normal configuration is appropriate, displaying/displaying/displaying to a user a runtime capacity for a current load of the premises; and in response to determining to change the configuration to critical, interactively updating/updating/updating                                                                                   the display of the runtime capacity for the current load of the premises as the energy management system approves turning off loads requested by the user, wherein approval to turn off each of the loads is denied when one or more of (i) a respective load exceeds an energy budget and (ii) the respective load changes state within a predetermined past period of time.

The claims as a whole recite a method or organizing human activity. The limitations of
Independent Claims 1, 11, and 20 of responding/respond/respond to a local electrical grid failure by determining/determining/determining whether a change of a configuration of the premises energy management system from a normal configuration is appropriate, wherein loads of premises are unmanaged; in response to determining that no change from the normal configuration is appropriate, displaying/displaying/displaying to a user a runtime capacity for a current load of the premises; and in response to determining to change the configuration to critical, updating/updating/updating the display of the runtime capacity, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by a method of managing personal behavior or relationships or interactions between people and/or commercial or legal obligations but for the recitation of generic computer components. That is, other than reciting “a premises energy management system” in claim 1,  “a premises energy management system, ” “a processor,” and “memory” in claim 11, and “a computer readable medium system,” “instructions,” and “a premises energy management system” in claim 20, nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people and/or commercial or legal obligations. For example, but for the “premises energy management system” and/or the “processor” language, “responding,” “determining,” “displaying,” and “updating” in the context of claims 1, 11, and 20 encompasses the user performing the steps. The mere recitation of a generic computer (i.e. Claim 1’s “premises energy management system”; and Claim 11’s “premises energy management system, ” “ processor,” and “memory”; and Claim 20’s) does not take the claims out of the Certain Methods of Organizing Human Activity grouping. Accordingly, the claims recite an abstract idea.
Further, the limitation “determining/determining/determining whether a change of a configuration of the premises energy management system from a normal configuration is appropriate”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a premises energy management system” and/or “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “premises energy management system”, the steps of  “determining/determining/determining” in the context of this claim encompasses the user deciding whether a change of a configuration of the premises energy management system from a normal configuration is appropriate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”
grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, claim 1  recites the additional element, “a premises energy management system”; claim 11 recites the additional elements, “a premises energy management system, ” “a processor,” and “memory”; and claim 20 recites the additional elements, “a computer readable medium system,” “instructions,” and “a premises energy management system” to perform the responding/respond/respond to an electric grid failure; determining/determining/determining whether a change is appropriate;  displaying/displaying/displaying a runtime capacity; and updating/updating/updating the display of runtime capacity.  The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “a premises energy management system” and/or “a processor” and “memory” and/or “a computer readable medium system” and “instructions” to perform the responding/respond/respond; determining/determining/determining;   displaying/displaying/displaying; and updating/updating/updating”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the premises energy management system). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (“a premises energy management system” and/or “a processor” and “memory” and/or “a computer readable medium system” and “instructions”). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible.

Step 2B
The independent claims do not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional element of using a
“premises energy management system” in claim 1; the additional element of using “a premises energy management system, ” “a processor,” and “memory” in claim 11; the additional element of using “a computer readable medium system,” “instructions,” and “a premises energy management system” in claim 20 to perform the responding/respond/respond; determining/determining/determining; displaying/displaying/displaying; and updating/updating/updating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	As per dependent claim 2, the recitation “displaying to the user the change…” is  further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claim 3, the recitation “turning off unspecified loads” is  further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claims 4, 6, 9, 14-15, and 18, the limitations merely narrows the previously recited abstract idea limitations.  Dependent claims 4 and 14 recite the unspecified loads are prevented from being turned on by the user.  Dependent claims 6 and 15 recite one or more loads are managed according to criticality ranking. Dependent claims 9 and 18 recites the automation service controls a power outlet supplying electricity.
As per dependent claim 5, the recitation “supplying one or more loads…” is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  Further, the recitation of “an  energy storage system” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claims 7 and 16, the recitation “supplying power intermittently…” is further directed to a method of organizing human activity as described in claims 1 and 11, respectively. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claims 1 and 11, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  
As per dependent claims 8 and 17, the recitation “associating/associate an automation service with a first load…” is further directed to a method of organizing human activity as described in claims 1 and 11, respectively. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claims 1 and 11, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  
As per dependent claims 10 and 19, the recitation of “an intelligent circuit breaker” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claims 1 and 11, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claim 12, the recitation “communicate with a user… to display the runtime capacity load…” is further directed to a method of organizing human activity as described in claim 11. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claim 11, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  Further, the recitation of “a user control device” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claim 13, the recitation “turn off unspecified loads” is  further directed to a method of organizing human activity as described in claim 11. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claim 11, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
Dependent Claims 2-10 and 12-19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  Dependent claims 2-10 and 12-19, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims. The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  Accordingly, claims 2-10 and 12-19 are rejected as being ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Prior Art Discussion
As per claims 1, 11, and 20, the best Prior Art:
1) Zimmanck et al. (US PG Pub. 2016/03663949 A1) discloses a method and apparatus for control of intelligent loads in microgrids.
2) Taft (US PG Pub. 2010/0152910 A1) discloses power grid outage and fault condition management by use of a fault intelligence application which applies a set of predetermined criteria and various categories of criteria to phasor data to systematically eliminate any fault types from consideration based on the application of the criteria.
However, Neither Zimmanck et al. nor Taft discloses or fairly teaches:
	responding to a local electrical grid failure by determining whether a change of a configuration of the premises energy management system from a normal configuration is appropriate, wherein loads of premises are unmanaged by the energy management system; and 
in response to determining to change the configuration to critical, interactively updating the display of the runtime capacity for the current load of the premises as the energy management system approves turning off loads requested by the user, wherein approval to turn off each of the loads is denied when one or more of (i) a respective load exceeds an energy budget and (ii) the respective load changes state within a predetermined past period of time.

As per claims 1, 11, and 20, the best Foreign Prior Art:
1) Taft (CN 102084569 A) discloses a method and system for managing a power grid.
However, Taft does not disclose or fairly teaches:
	responding to a local electrical grid failure by determining whether a change of a configuration of the premises energy management system from a normal configuration is appropriate, wherein loads of premises are unmanaged by the energy management system; and 
in response to determining to change the configuration to critical, interactively updating the display of the runtime capacity for the current load of the premises as the energy management system approves turning off loads requested by the user, wherein approval to turn off each of the loads is denied when one or more of (i) a respective load exceeds an energy budget and (ii) the respective load changes state within a predetermined past period of time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628